DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed June 9, 2022 has been entered.  Claims 1-3, 6, 8, 11, 13, 16-18, and 20 are pending in the application.

Allowable Subject Matter
Claims 1-3, 6, 8, 11, 13, 16-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi)
Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal).
Both Nicolazzi and Bjorndal relate to inventions which assess air flow limitation and breath metrics for the purpose of adjusting respiratory pressure therapy.  However, Applicant’s invention recites a method with specific limitations regarding how first and second airway flow limitation values are attained which the prior art does not recite.  Applicant’s invention recites a specific method which:
cause a first airway flow limitation value to be displayed when the number of breaths is less than a predetermined number of airway flow limited breaths, wherein the first airway flow limitation value is 0%.  Thus the invention displays a value of “0%” when the number of breath is less than the predetermined number.
cause a second airway flow limitation value to be displayed when the number of breaths is greater than or equal to the predetermined number of airway flow limited breaths, wherein the second airway flow limitation value is twice the difference between a number of the patient’s flow limited breaths in a given time period and an ideal number of flow limited breaths in the given time period.
Thus, Applicant’s invention is directed to a method of adjusting pressure of a pressure therapy applied to the patient’s airways based on novel metrics of first and second airway flow limitation values; furthermore, the derivation of such first and second airway flow limitation values is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791